department of the treasury internal_revenue_service washington d c date number info release date uil no the honorable slade gorton united_states senate washington d c attention tara ord dear senator gorton this letter is in response to your inquiry dated date on behalf of your constituent is concerned that there is an inequity in the due dates for the four installments of estimated_tax he believes the second and third installments should be due on the fifteenth day after the end of a quarter statutory installment due dates estimated_tax installment due dates are set by statute the internal_revenue_code the code sec_6654 of the code provides for four installments of estimated_tax to be paid april june september and january of the following year suggests that the second and third installments should be due on july and october respectively the june and september installment dates have been in the code since the estimated_tax provisions were enacted in at that time individual income_tax returns were due on march and the four estimated_tax installments were set at quarterly intervals beginning with the return_due_date the installments were therefore due on march june september and december in the congress changed the due_date for the fourth installment to january of the following year in the congress changed the individual tax_return due_date to april and the due_date for the first installment of estimated_tax to april the due dates for the second and third installments were never changed any change would require legislative action annual estimates of tax states that the june and september installment due dates mean a taxpayer is being taxed on one half of a month’s income that is not yet earned an estimated_tax installment is not computed on income earned during a quarter but is based on the taxpayer’s required_annual_payment of estimated_tax the amount of a required_installment i sec_25 percent of the required_annual_payment the required_annual_payment is generally the lesser_of an amount equal to percent of the tax shown on the taxpayer’s return for the year or percent of the tax_shown_on_the_return for the previous year therefore the amount due for each installment is the same regardless of the due_date of the installment or the amount of income earned in a particular month or quarter see sec_6654 of the code an alternative installment_method annualized income a taxpayer whose income varies during the year can also use the annualized income_method which may result in lower required installments of estimated_tax see sec_6654 of the code under this method the four installments of estimated_tax must be paid_by the due dates in sec_6654 but the amount due for each installment may vary the amount due is a percentage of the yearly tax based on the taxpayer’s income as annualized for the months in the taxable_year ending before the due_date of the installment for the installment due june income earned from january through may is annualized and the estimated_tax due would be percent of the yearly tax due on that annualized income a taxpayer who uses the annualized income_method must attach form_2210 showing the computation of the required estimated_tax installments to his or her income_tax return i hope this information is helpful if you need further assistance please call me or nancy rose id at sincerely lewis j fernandez deputy assistant chief_counsel income_tax accounting
